IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 9, 2007

                                       No. 06-30141                   Charles R. Fulbruge III
                                                                              Clerk

PATRICK DOOLEY

                                                  Plaintiff-Appellant
v.

ANTHONY J. PRINCIPI, SECRETARY, DEPARTMENT OF VETERANS
AFFAIRS

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:03-cv-00672


Before JONES, Chief Judge, and DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Patrick Dooley (Dooley) appeals the dismissal of his
complaint pursuant to Federal Rule of Civil Procedure 12(b)(1). The district
court held that Dooley’s claims in federal court were precluded by the Civil
Service Reform Act (CSRA). 5 U.S.C. § 1101 et. seq. (1996). We affirm.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-30141

             I. Factual Background and Procedural History
      Dooley was hired by the Department of Veterans Affairs (VA) as a
temporary caretaker at the Port Hudson National Cemetery (Port Hudson
Cemetery) on February 10, 1991. Dooley’s temporary appointment with the VA
was extended twice, and ultimately scheduled to end on September 30, 1992. On
March 5, 1992, Dooley received a letter notifying him that his temporary
appointment was ending effective March 20, 1992, due to lack of funds. Dooley
believed he was being terminated for speaking with the National Director about
concerns he had with his work at the cemetery. On September 5, 2003, Dooley
filed suit in the United States District Court for the Middle District of Louisiana,
alleging he was wrongfully terminated in violation of his rights under the First
Amendment. The VA filed a motion to dismiss on August 31, 2004. Dooley also
filed a motion to compel discovery and a motion to suppress his deposition, which
the district court denied. On October 17, 2005, the district court dismissed
Dooley’s complaint, holding that the CSRA preempted Dooley’s claim. The
district court held that it lacked subject matter jurisdiction. Dooley appeals the
district court’s dismissal of his claim and argues that he is entitled to bring a
civil action and present his case to a jury because the procedures under the
CSRA do not provide a meaningful remedy. Dooley does not dispute that he is
subject to the CSRA. Dooley also appeals the denial of his motion to compel and
motion to suppress.
                                 II. Discussion
      This court reviews a district court’s dismissal pursuant to Federal Rule of
Civil Procedure 12(b)(1) de novo, employing the same standard as the district
court. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). A motion to
dismiss under Rule 12 (b)(1) is analyzed under the same standard as a motion
to dismiss under Rule 12(b)(6). Benton v. United States, 960 F.2d 19, 21 (5th Cir.
1992); see also Johnson v. Hous. Auth. of Jefferson Parish, 442 F.3d 356, 359 (5th


                                         2
                                      No. 06-30141

Cir. 2006). When considering a Rule 12(b)(6) motion to dismiss, the court
requires “only enough facts to state a claim to relief that is plausible on its face.”
Bell Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1974 (2007).
       The CSRA provides the exclusive remedy for claims against federal
employers, thereby precluding any causes of action relating to employment
disputes covered by the statute. See Grisham v. United States, 103 F.3d 24, 26
(5th Cir. 1997) (per curiam); Rollins v. Marsh, 937 F.2d 134, 137-40 (5th Cir.
1991). The courts have determined that federal civil servants have adequate
protection under the comprehensive scheme of the CSRA, which provides for
administrative and judicial review of their claims. See Bush v. Lucas, 462 U.S.
367, 385-90 (1983).1 The courts have declined to create a new judicial remedy to
address First Amendment claims regarding federal employment action. See id;
see also Grisham, 103 F.3d at 26 (First Amendment claim and claims under the
FTCA); Rollins, 937 F.2d at 139-40 (constitutional, FTCA, Title VII, and state
common law claims). “[U]nder Bush and Rollins, it is clearly established in the
Fifth Circuit that . . . Bivens claims under the First Amendment by employees
regarding employment actions covered by the CSRA are precluded.” Grisham,
103 F.3d at 26.
       Dooley’s exclusive remedy was under the CSRA, and thus he was
precluded from filing a judicial complaint seeking damages for the alleged First
Amendment violation. Therefore, the district court did not err in dismissing his
complaint. Insofar as Dooley complains about the district court’s rulings on his

       1
         In Grisham v. United States, this court analyzed the impact of Bush v. Lucas on
federal employees’ claims brought pursuant to Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971). See Grisham, 103 F.3d at 24, 26-27. Bush v. Lucas
involved an employee who was terminated after making highly critical public statements about
his employer, NASA. Bush, 462 U.S. at 369-72. After pursuing the administrative process, the
employee brought a First Amendment claim pursuant to Bivens. Id. The Supreme Court held
that it would be inappropriate to supplement the CSRA with a Bivens claim under the First
Amendment. Bush, 462 U.S. at 368. The Court noted that constitutional challenges were fully
cognizable under the scheme created by the CSRA. Id.

                                             3
                                No. 06-30141

motion to compel and his motion to suppress his deposition, a favorable ruling
on those issues would have no effect on the dismissal of his complaint based on
the preclusive effect of the CSRA. Thus, those claims are moot.
      AFFIRMED.




                                      4